Citation Nr: 1336243	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-36 685	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1. Entitlement to an effective date earlier than October 9, 1998, for the grant of service connection for Meniere's syndrome with otitis media, including on the basis of clear and unmistakable error (CUE) in a prior July 1970 regional office decision.

2. Entitlement to an initial rating higher than 30 percent for the Meniere's syndrome with otitis media.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) granting service connection for Meniere's syndrome with otitis media and an initial 30 percent rating for this disability retroactively effective from November 2, 1998, on the premise that was when the Veteran had filed a petition to reopen this previously denied, unappealed claim.  This present appeal partly concerns the initial rating assigned for this disability; he believes he is entitled to a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the rating initially assigned for a disability, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).  Speaking of which, he also appealed the effective date of the grant of service connection for this disability, arguing he is entitled to an earlier effective date.

During the pendency of this appeal, a July 2009 Decision Review Officer (DRO) rating decision revised the assigned effective date to slightly earlier, October 9, 1998, but declined to assign an effective date prior to that.

As reason for assigning an even earlier effective date, the Veteran is collaterally attacking a prior RO rating decision in July 1970 that initially considered and denied his claim of entitlement to service connection for this condition, arguing that earlier decision involved CUE so must be vacated, which in turn will allow assignment of an earlier effective date back to that prior point in time.  38 C.F.R. § 3.105(a) (2013).  He also maintains that he timely appealed that earlier decision, which, if true, means his claim remained pending during the many ensuing years since that prior decision never became a final and binding determination.  This, consequently, also would allow for assignment of an 

earlier effective date back to that point in time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, etc.  The Appeals Management Center (AMC) or RO will have the opportunity to consider these arguments in the first instance since the Board is remanding these claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (If the Board were to address a question that has not been first addressed by the RO as the agency of original jurisdiction (AOJ), the Board would have consider whether the Veteran will be prejudiced).

In November 2012, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a "Travel Board" hearing; a transcript of the proceeding is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, the presiding VLJ noted the basis of the prior determinations and the elements of the claims that were lacking to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  Neither the Veteran nor his representative asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims.  Consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).

While additional evidence has been associated with the file since the July 2009 Statement of the Case (SOC), primarily consisting of extensive VA outpatient records, and although not since addressed in a Supplemental SOC (SSOC), the Veteran's representative indicated in September 2013 that they were waiving their right to have the RO initially consider this additional evidence, preferring instead to have the Board do so in the first instance.  See 38 C.F.R. §§20.800, 20.1304.

In any event, because the Board is remanding, rather than immediately deciding, these claims, the RO/AMC will have opportunity to consider this additional evidence when readjudicating these claims on remand.


REMAND

In furtherance of the claim for an earlier effective date for the grant of service connection for the Meniere's syndrome with otitis media, the Veteran argues there is a pending, unadjudicated, claim for service connection for a right ear condition dating back to July 24, 1968 (see his August 2009 correspondence).  Hence, this was an "open issue" when a March 2007 RO decision finally granted the claim, thereby substantiating an earlier effective date back to immediately following his discharge from service.  The Board does not express a definitive opinion on this argument, pending further review of the exact factual circumstances; however, it is noted that an April 1987 RO rating decision denied a petition to reopen the claim of entitlement to service connection for a right ear condition, from which the Veteran did not appeal -- thereby ruling out an effective date of service connection dating back to July 1968, at least under the conventional laws on effective dates.  See, e.g., Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (The pending status of a claim is terminated with a later final adjudicaction of an identical claim.).  Rather, the applicable effective date would be the date of next petition to reopen (if resulting in a grant of benefits sought), or date of evidence supporting that award, whichever was later.  See 38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(r) (2013).

This notwithstanding, the Veteran alleges CUE in a prior RO rating decision that denied his claim, providing another avenue for recovery, as a finding of CUE vitiates the finality of the decision under review and restores the benefit sought from the original effective date of the claim.  See 38 C.F.R. § 3.105(a) (for the purpose of authorizing benefits, the rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision).  First, the Veteran contends there was CUE in a July 1970 RO rating decision upon his original claim for service connection for a right ear condition, which granted service connection for right ear hearing loss only, and no further organic right ear syndrome (including otitis media), in that this decision did not properly take into account serious ear disease symptoms and treatment noted throughout his service treatment records (STRs) (see July 2007 correspondence).  Second, he contends CUE existed within that rating decision, itself, in that the RO overlooked application of the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), which recognizes service connection on the basis of continuity of symptomatology of denoted chronic medical conditions, if recognizing that he apparently had received ongoing treatment for severe right ear pathology since military service at the time of the July 1970 rating decision (see again August 2009 correspondence).  This case therefore must be remanded for RO initial consideration of his earlier effective date claim in light of these newly-raised theories of CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (There are no "free-standing" earlier effective date claims.  Such a claim or request is permitted in two circumstances:  on appeal from an initial rating decision or in a CUE claim where the original rating decision is final.)

Moreover, he raises the issue of whether his complete military medical records were even available at the time of the July 1970 rating decision to permit comprehensive adjudication of his original claim.  This is significant as still another potential avenue of recovery on the earlier effective date claim.  In limited circumstances the receipt of new service department records will permit VA to reconsider a previously denied claim, without requirement that the claimant first present "new and material" evidence.  See 38 C.F.R. § 3.156(c).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of initial presentation of "new and material" evidence.  Such records include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(1).  

Consider also that 38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-decided claim.

The Board does not see that the Veteran's service treatment records (STRs) were ever missing at the time of the original July 1970 RO rating decision.  Nevertheless, the RO is encouraged to consider this argument under section 3.156(c) advanced by the Veteran to the extent further relevant evidence or information becomes available.

While this earlier effective date claim is in remand status, a new VA Compensation and Pension examination also is needed reassessing the severity of the service-connected Meniere's syndrome with otitis media, particularly as according to the Veteran's "Virtual VA" electronic records his last examination for this disability was in November 2010, so three years ago.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).


The Board also considers this remaining claim for a higher initial rating for the Meniere's disease with otitis media to be "inextricably intertwined" with the claim of entitlement to an earlier effective date for this same service-connected disability, given that any earlier effective date of service connection clearly implicates the degree of disability compensation assigned over time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).  See also Parker v. Brown, 7 Vet. App. 116 (1994) (indicating considering these type of claims concurrently, rather than separately, avoids piecemeal adjudication of claims with common parameters).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Obtain from the VA Medical Center (VAMC) in San Francisco, California, all available treatment records concerning the Veteran.  Then associate all paper records obtained with the claims file or, in the alternative, associate an electronic copy of these records with the "Virtual VA" file.

2. Upon receipt of all additional records, schedule a VA compensation examination, preferably with an otolaryngologist (ear, nose & throat (ENT) specialist), to reassess the severity of the Veteran's service-connected Meniere's syndrome with otitis media.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.


The designated VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected Meniere's syndrome with otitis media, in accordance with 38 C.F.R. § 4.87, Diagnostic Code 6205.

The VA examiner should also indicate his review and consideration of the report of the prior VA Compensation and Pension examination in November 2010, in regards to determining the full scope of symptoms shown that may be attributable to this service-connected disability.

3. Review the report of the examination to ensure it is responsive to the questions posed and applicable rating criteria.  If not, take corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

4. Then readjudicate these claims in light of this and all other additional evidence.  The readjudication of the claim for an earlier effective date for the grant of service connection for the Meniere's syndrome with otitis media must specifically include consideration of the Veteran's argument that there was CUE in the RO's prior July 1970 rating decision.  Also consider the merits of the contentions he additionally has presented invoking 38 C.F.R. § 3.156(c), to the extent this would likewise substantiate an earlier effective date.  If the claims on appeal continue to be denied, send him and his representative another SSOC and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of him until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


